
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 254
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2010
			Mr. Stupak (for
			 himself, Mr. Berry,
			 Mr. Bishop of Georgia,
			 Mr. Cao, Mrs. Dahlkemper, Mr.
			 Driehaus, Ms. Kaptur,
			 Mr. Lipinski,
			 Mr. Mollohan,
			 Mr. Rahall, and
			 Mr. Ellsworth) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Correcting the enrollment of H.R.
		  3590.
	
	
		That in the enrollment of the bill
			 H.R. 3590, the Clerk of the House of Representatives shall make the following
			 corrections:
			(1)In the section 1303 amended by section
			 10104(c) of the bill—
				(A)in the section
			 heading, insert relating to
			 coverage of abortion services after
			 special
			 rules; and
				(B)strike subsection
			 (a) and all of subsection (b) that precedes paragraph (4) and insert the
			 following:
					
						(a)In
				generalNothing in this Act
				(or any amendment made by this Act) shall be construed to require any health
				plan to provide coverage of abortion services or to allow the Secretary or any
				other person or entity implementing this Act (or amendment) to require coverage
				of such services.
						(b)Limitation on
				abortion funding
							(1)In
				generalNone of the funds authorized or appropriated by this Act
				(or an amendment made by this Act), including credits under section 36B of the
				Internal Revenue Code of 1986, shall be expended for any abortion or to cover
				any part of the costs of any health plan that includes coverage of abortion,
				except in the case where a woman suffers from a physical disorder, physical
				injury, or physical illness that would, as certified by a physician, place the
				woman in danger of death unless an abortion is performed, including a
				life-endangering physical condition caused by or arising from the pregnancy
				itself, or unless the pregnancy is the result of an act of rape or
				incest.
							(2)Option to
				purchase separate coverage or planSubject to paragraph (1),
				nothing in this subsection shall be construed as prohibiting any non-Federal
				entity (including an individual or a State or local government) from purchasing
				separate coverage for abortions for which funding is prohibited under this
				subsection, or a plan that includes such abortions, so long as such coverage or
				plan is not purchased using the non-Federal funds required to receive a Federal
				payment, including a premium payment required for a qualified health plan
				towards which the credit described in paragraph (1) is applied or a State’s or
				locality’s contribution of Medicaid matching funds.
							(3)Option to offer
				coverage or planSubject to paragraph (1), nothing in this
				subsection shall restrict any non-Federal health insurance issuer offering a
				qualified health plan from offering separate coverage for abortions for which
				funding is prohibited under this subsection, or a plan that includes such
				abortions, so long as any such issuer that offers a qualified health plan
				through an Exchange that includes coverage for abortions for which funding is
				prohibited under this subsection also offers a qualified health plan through
				the Exchange that is identical in every respect except that it does not cover
				such
				abortions.
							.
				(2)In subsection (a)
			 of the section 1334 added by section 10104(q) of the bill, strike paragraph (6)
			 and redesignate paragraph (7) as paragraph (6).
			
